United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3153
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                   Keith Sun Bear

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                            Submitted: March 11, 2013
                               Filed: April 5, 2013
                                  [Unpublished]
                                 ____________

Before WOLLMAN, BYE, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      In 2002, Keith Sun Bear was convicted of sexual abuse of a minor in violation
of 18 U.S.C. §§ 1153, 2243(a), and 2246(2). Four years later, Congress enacted the
Sex Offender Registration and Notification Act (SORNA), which requires sex
offenders to periodically register with state government. Pursuant to a rule
promulgated by the Attorney General on February 28, 2007, declaring the registration
requirements of SORNA to apply retroactively to sex offenders convicted prior to the
enactment date of SORNA, Sun Bear is required to register as a sex offender.

        Sun Bear initially properly registered as a sex offender. However, when he
failed to update his registration after moving from his residence in Rapid City, South
Dakota, on March 18, 2012, he was indicted for failing to register as a sex offender
in violation of 18 U.S.C. § 2250(a). Sun Bear moved the district court1 to dismiss the
indictment, arguing Congress had violated the non-delegation doctrine by enacting
42 U.S.C. § 16913(d), in which it authorized the Attorney General to specify whether
the registration requirements of SORNA apply retroactively. See Panama Ref. Co.
v. Ryan, 293 U.S. 388, 421 (1935) (“The Congress manifestly is not permitted to
abdicate or to transfer to others the essential legislative functions with which it is thus
vested.”). The district court denied the motion, and Sun Bear pled guilty conditioned
on his right to appeal the denial of the motion to dismiss.

      On appeal, Sun Bear again asserts Congress violated the non-delegation
doctrine by enacting 42 U.S.C. § 16913(d). While Sun Bear’s appeal was pending,
we issued our decision in United States v. Kuehl, No. 12-2598, 2013 WL 599556 (8th
Cir. Feb. 19, 2013), in which we held the congressional grant of authority to the
Attorney General in 42 U.S.C. § 16913(d) to be constitutionally valid because
Congress had set forth an intelligible principle to guide in the exercise of the granted
authority. Id. at *2; see also Mistretta v. United States, 488 U.S. 361, 372 (1989)
(Congress may delegate legislative authority to another body, provided Congress lays
down by legislative act an intelligible principle for the exercise of the granted
authority to which the authorized body must conform). Under our holding in Kuehl,
Sun Bear’s argument that Congress improperly delegated its legislative authority to
the Attorney General, must fail.


      1
       The Honorable Roberto A. Lange, United States District Court for the District
of South Dakota.

                                           -2-
The judgment of the district court is affirmed.
               ______________________________




                             -3-